Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on Mach 17, 2022 has been fully considered.  With respect to the previously set forth 35 USC 112(a) & (b) rejections of Claim 3, the examiner does not feel that the amendments would address those issues.  So those rejections are maintained below.  With respect the previously set forth 35 USC 112(b) rejection of 4, this issue has also not been addressed by the current set of amendments.  HOWEVER, this issue has been modified into a Claim Objection.  Claims 1, 2 & 5 have been cancelled.  Claims 3-4 & 6 remain pending.

Claim Objections
Claims 3, 4 & 6 are objected to because of the following informalities:  
Claim 3 – Line 3 recites “a memory”, however the applicant doesn’t use this term in the original disclosure and instead just broadly refers to “a storage means” (see Paragraph 13 & Paragraph 26 – Line 4).  The claims should use the same terminology as those used in the specification when referring to specific components to avoid confusion.  PLEASE NOTE that if the applicant amends the claim to recite “storage means”, this would necessitate a Claim Interpretation under 35 USC 112(f) unless the applicant also includes the necessary structure forming the “storage means, so the applicant should disclose what structure (if any) the term “storage means” is referring to if the applicant does not want the examiner making their own interpretation.
Claim 3 – Line 16 has been amended to recite “the arithmetic control means” wherein it should recite --the arithmetic operation means-- in order to use consistent language throughout the claims.
Claim 3 – Line 17 has been amended to recite “threshold valued” wherein it should recite “threshold value”.  
Claim 4 – Line 2 recites “a rotating state” wherein it should recite “the rotation state”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4 & 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 – Lines 12-15 has been amended to recite “the threshold value being calculated based on information regarding liquid droplet diameters and the information regarding the flowing speed of the liquid from the sensor” and Lines 16-17 how “the arithmetic control means is configured to control the rotating sate of the impeller using the threshold valued stored in the memory”.  However, this does not address the written description requirement because neither the claims nor original written description explain HOW the “information regarding liquid droplet diameters” is being used to calculate the threshold valve.     

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 – Lines 12-15 has been amended to recite “the threshold value being calculated based on information regarding liquid droplet diameters and the information regarding the flowing speed of the liquid from the sensor” and Lines 16-17 how “the arithmetic control means is configured to control the rotating sate of the impeller using the threshold valued stored in the memory”.  However, these amendments fail to particularly point out & distinctly claim the subject matter that the inventor regards as the invention because there is no apparent explanation as to HOW the “information regarding liquid droplet diameters” is being used to calculate the threshold valve.
To expedite prosecution, the examiner will give this limitation the broadest reasonable interpretation in that the claim simply requires that any information regarding the liquid droplet diameter (whether it is direct information or indirect information, as long as it relates in some say to the liquid droplet diameter) is used in some way to control/change the rotating state of the impeller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, as best understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US 2016/0178464 A1) (Burns hereinafter) in further view of Kubes (US 2015/0292399 A1) (Kubes hereinafter), Uehara (US 4,658,890 A) (Uehara hereinafter), Pinguet et al (US 2010/0145634 A1) (Pinguet hereinafter) & Molla et al (US 2017/0227479 A1) (Molla hereinafter).
Regarding Claim 3, Burns discloses:  A compressor (218) comprising: 
a rotation shaft (Paragraph 57; This paragraph describes how a HP shaft (217) couples to the HP compressor (218)); 
a memory (see Paragraph 49 – Lines 22-42);
a motor configured to drive the rotation shaft (Paragraph 6 & 37; Paragraph 37 describes how the compressor rotor system includes an accessory gearbox drive shaft.  Paragraph 6 describes how the conventional accessory gearbox can be replaced by “more electric” system that have embedded electrical motors mounted directly on the engine mainline shaft.); 
arithmetic operation means for controlling the rotation of the shaft (Paragraphs 53, 54 & 74; Paragraph 53 describes how the system has a torque monitoring system (133) that receives, monitors, processes & analyses torque signals output by the torque sensors (142).  Paragraph 54 describes how depending on the interpretation of the torque signals, the torque monitoring system can cause a number of different actions to occur, including “cause the gas turbine engine electronics (130) to automatically adjust an operating parameter of the system.  Paragraph 74 identifies how the system is able to detect a water slug hitting one of the rotor blades); and 
an impeller attached to the rotation shaft (Paragraph 3; This describes how the compressors include alternating stages of rotating blades, where each set of rotating blades in each stage would form an impeller), wherein 
at least information regarding shaft power detected from the motor is used to control a rotating state of the impeller (Paragraphs 12, 53, 54; Paragraph 12 - Lines 58-65 describes how the torque sensor output can be used to determine the shaft power and thereby determine the health of the components located on or coupled to the LP, IP or HP engine shafts.  Paragraphs 53-54 describes how the signals received by the torque monitoring system can cause automatic adjustments to the operation of the system.  Paragraph 74 identifies how water slugs hitting one of the rotor blades can be detected by the system).  
Burns is silent regarding:  an inverter configured to supply electric power to the motor; 
a sensor disposed on an upstream side of the impeller, and 
wherein at least information regarding a flowing speed of a liquid from the sensor is used to control a rotating state of the impeller such that adhesion of liquid droplets to blades of the impeller is suppressed, 
a threshold value is stored in the memory, the threshold value being calculated based on information regarding liquid droplet diameters and the information regarding the flowing speed of the liquid from the sensor, and
the arithmetic control means is configured to control the rotating state of the impeller using the threshold valued stored in the memory, such that adhesion of the liquid droplets to the blades of the impeller is suppressed.  
However, Kubes does teach a compressor (120) & a turbine (130) assembly (see Figure 1), where an inverter (140) is configured to supply electric power to the motor (125) that drives the compressor (Figure 1).  
Having the compressor & turbine driven by an electric motor controlled by inverters would provide the benefit of broadening the operational capacity of the engine & allow the compressor to vary its rotational velocity in such a way that a mechanically driven compressor cannot (see Paragraph 32).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor/turbine assembly of Burns (who describes in Paragraphs 6 & 37 how their compressor can be driven by an electric motor) to have the motor configured to be controlled by an inverter, as taught by Kubes, to provide the benefit of allowing the compressor to have its rotational velocity varied (see Paragraph 32 of Kubes).
While Burns does teach how their system is able to detect the impact of water slugs, which are formed as a result of a combination of water droplets wherein each droplet has a diameter, on the impeller blades (see Paragraph 74) based on signals from a torque sensor, and adjust the operation of the system (see Paragraphs 53-54), they don’t provide any guidance on how the operation is adjusted.  HOWEVER, Uehara discloses how it is known to rotate impellers at sufficient speeds so that fluid does not adhere to the surface of the blades (see Column 4 - Lines 45-50).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the compressor/turbine assembly of Burns (which as described in Paragraph 74 is configured to detect the presence of a water slug if it impacts the blades of a rotor & to modify the operation of the system upon detected changes to the shafts torque (see Paragraphs 53-54)) as modified by Kubes (to have the electric motor controlled by an inverter) to control the rotating state of the impeller such that the adhesion of liquid droplets to the blades are suppressed (as being taught by Uehara).  
Burns uses a torque sensor to determine whether a water slug has impacted the rotor blade (see Paragraphs 53-54 & 74).  HOWEVER, Pinguet teaches how the presence of a water slug can be detected with an optical fluid analyzer or the like (see Paragraph 50) where the system cross-correlates the output data from the two phase detectors and/or combining temporal measurements from a single phase detector WITH a sample flow rate to determine volumetric flow for the phase of the multi-phase mixture (method step 183).  
PLEASE NOTE, the proposed amendment being made is to modify Burns (which is able to detect the presence of the liquid slug AFTER the slug has already impacted the rotor blades by monitoring the operating torque) to have an optical sensor that is able to detect the presence of the slug & determine the volume of the slug by monitoring the flow rate (as is being taught by Pinguet) BEFORE the liquid slug enters the compressor.  This would allow the system to pre-emptively adjust the rotation speed of the impeller (as described in Paragraphs 53-54 of Burns) such that it was rotated at sufficient speeds so that fluid does not adhere to the surface of the blades (as taught by Uehara in Column 4 - Lines 45-50) before the slug impacts the rotor blade, thereby minimizing the amount of liquid film that would collect on the blade.    
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the compressor/turbine assembly of Burns (which as described in Paragraph 74 is configured to detect the presence of a water slug if it impacts the blades of a rotor & to modify the operation of the system upon detected changes to the shafts torque (see Paragraphs 53-54)) as modified by Kubes (to have the electric motor controlled by an inverter) & by Uehara (to have the blades rotated at sufficient speeds to prevent the accumulation of a liquid film on the blade) to control the rotating state of the impeller such that the adhesion of liquid droplets to the blades are suppressed based on the detected presence & volume of a water slug, as taught by Pinguet.  
Molla teaches how until sufficient volume of liquid is available to form the liquid slugs, the liquid is typically not measurable and the liquid slugs need to be sufficiently large enough to be optically detected, see Paragraph 34.  So therefore, if the system of Burns (as modified by Pinguet in view of Claim 3 to have an optical sensor for detecting the presence & flow speed of liquid slugs) is able to optically detect/measure the liquid slug, and since the liquid slug is made of droplets that each have a diameter, the measured slug would need to have a minimum liquid diameter that was over some threshold value in order to be measured/detected by the optical sensor of Pinguet, and this threshold value would be considered “information regarding the liquid droplet diameters”.  Thus, information regarding the liquid droplet diameters (the fact that the combination of liquid droplets was large enough to actually be detected by the sensor) would then be used to modify/adjust the operation of the impeller. 
So the modification of Burns (as modified by Kubes, Uehara, Pinguet & Molla) would teach a compressor comprising:  a threshold value is stored in the memory (As noted above Burns describes having “a memory” for storing various data in Paragraph 49 – Lines 22-42), the threshold value being calculated based on information regarding the liquid droplet diameters (As noted above, Pinguet describes how an optical sensor is used to detect the presence of the liquid droplet AND Molla identifies how a liquid droplet needs to have a diameter greater than some minimum value to be optically detected, wherein the detected droplets “presence” in the fluid flow would be broadly considered as “information regarding the liquid droplet diameter” in that the diameter was sufficiently large enough to be detected by the sensor) and the information regarding the flowing speed of the liquid from the sensor (Burns describes having a torque sensor that is used to control the operation of the turbine (see Paragraphs 12, 53, 54), where the “torque” would be broadly interpreted as being “information regarding the flowing speed of the liquid from the sensor”), and
the arithmetic control means (Burns:  Paragraph 53 describes how the system has a torque monitoring system (133) that receives, monitors, processes & analyses torque signals output by the torque sensors (142).  Paragraph 54 describes how depending on the interpretation of the torque signals, the torque monitoring system can cause a number of different actions to occur, including “cause the gas turbine engine electronics (130) to automatically adjust an operating parameter of the system.  ) is configured to control the rotating state of the impeller using the threshold valued stored in the memory, such that adhesion of the liquid droplets to the blades of the impeller is suppressed (Uehara discloses how it is known to rotate impellers at sufficient speeds so that fluid does not adhere to the surface of the blades (see Column 4 - Lines 45-50)).
Therefore, the examiner holds that it would have bene obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Burns (as modified by Uehara, Kubes & Pinguet in view of Claim 3) to have the information regarding the liquid droplet diameter used with the flowing speed to control the rotating state of the impeller, as taught by Molla.
Regarding Claim 4, Burns in view of Kubes, Uehara, Pinguet & Molla teaches the invention as disclosed above in Claim 3, wherein Burns (as modified in view of Claim 3) further discloses:  wherein information regarding shaft power detected from the motor is used to control a rotating state of the impeller (Burns: Paragraphs 12, 53, 54; Paragraph 12 - Lines 58-65 describes how the torque sensor output can be used to determine the shaft power and thereby determine the health of the components located on or coupled to the LP, IP or HP engine shafts.  Paragraphs 53-54 describes how the signals received by the torque monitoring system can cause automatic adjustments to the operation of the system) such that adhesion of the liquid droplets to the blades of the impeller is suppressed (This would be met upon the modification of Burns in view of at least Uehara & Pinguet in view of Claim 3.  Burns describes in Paragraphs 53-54 how the system is able to automatically adjust the compressors operation based on signals from the torque monitoring system & Paragraph 74 how their system is able to detect when water slugs have hit one of the rotor blades.  Burns was modified by Uehara with the teaching that rotating the impellers at sufficient speeds will prevent fluid from adhering to the surface of the blades (see Column 4 - Lines 45-50), which is describing adjusting the rotating speed of the impellers to suppress liquid adhesion.  Burns was also modified by Pinguet to have an optical sensor that is capable of detecting the liquid droplets BEFORE they reach the impeller blade.  So Burns system is able to control the operation of the impeller based on signals from a liquid optical sensor (as taught by Pinguet) AND with information regarding shaft power from Burns a torque sensor, which would need to know the current shaft power to determine if the power needs to be modified to ensure the shaft is rotating as a sufficient speed to prevent the adhesion of liquid to the impeller blades (as taught by Uehara).).  
Regarding Claim 6, Burns in view of Kubes, Uehara, Pinguet & Molla teaches the invention as disclosed above in Claim 3, wherein Burns (as modified by Claim 3) further discloses:  wherein the arithmetic operation means performs control such that a rotation speed of the motor is temporarily raised via the inverter in a case in which it is determined that a liquid film has been formed (Burns: Paragraphs 53, 54 & 74; Burns describes in Paragraphs 53-54 how the system is able to automatically make adjustments to the compressors operation based on signals from the torque monitoring system & Paragraph 74 how their system is able to detect when water slugs have hit one of the rotor blades.  Burns was modified by Uehara with the teaching that rotating the impellers at sufficient speeds will prevent fluid from adhering to the surface of the blades (see Column 4 - Lines 45-50).  Burns was also modified by Pinguet to have an optical sensor that is capable of detecting the liquid droplets BEFORE they reach the impeller blade.  So Burns arithmetic operation means would able to control the operation of the impeller based on signals from the liquid optical sensor (as taught by Pinguet) to increase the rotational speed of the impeller to suppress the ability of the liquid to adhere to the blade (as taught by Uehara), where the increase would be “temporary” because the increase would not be made permanently because Burns system would at some point make the automatic adjustments needed for optimum compressor performance (as described by Burns in Paragraphs 53-54.)

Response to Arguments
The applicants arguments entered on March 17, 2022 have been fully considered by the examiner.
With respect to the 35 USC 112 rejections set forth in the previous office action, the examiner respectfully disagrees that the proposed amendment would address those issues.  This is because neither the amendment (nor the specific paragraph identified by the applicant) still does not disclose what specific “information” regarding liquid droplet diameters is being used (noting that the claim doesn’t necessitate that the actual liquid droplet diameter is being used, merely information regarding the liquid droplet diameter) AND there is no description as to how such information is being used in the calculation of the threshold value (i.e. is it used as part of a formula, is it used in a look-up table, etc.).
So the 35 USC 112 rejection is being maintained.
The applicant has argued that the proposed amendment to Claim 3 would overcome the previously identified prior art, but the examiner respectfully disagrees.  This is because (as noted in the rejection above) Burns teaches having memory/storage means for storing various data (see Paragraph 49 – Lines 22-42) AND modifying the rotational speed of the turbine based on the detected presence of liquid slugs/droplets (see Paragraph 74).  This disclosure of Burns combined with the teachings of Uehara (which teaches how it is known to increase the speed of an impeller to suppress the adhesion of liquid droplets), Pinguet (of using an optical sensor to detect the presence of the liquid slug/droplet prior to the liquid reaching the impeller blade) & Molla (which teaches that in order for a liquid slug/droplet to be detected by an optical sensor the liquid needs to have a diameter greater than some minimum diameter) would read on the amendments to the claims.
With respect to the applicant’s arguments that the proposed modifications would destroy the intended purpose of Burns, the examiner respectfully disagrees.  The examiner agrees that Burns identifies vibrations by performing frequency & time domain analysis on vibration data.  HOWEVER, as noted above Burns describes how their system is also able to detect the impact of a slug of water on the blades of a compressor by sensing the torque anywhere on the fan rotor system (see Paragraphs 36 & 74).  So the examiner holds that modifying Burns with an optical sensor to detect the liquid slug would not be destroying the intended purpose of Burns.     
For these reasons, the examiner did not find the applicant’s arguments to be persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746